Citation Nr: 0942957	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-39 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 9, 2004, for 
the grant of a total disability compensation rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1985 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a TDIU, effective April 9, 
2004.  The Veteran appealed the effective date. 

In January 2009, the Board promulgated a decision with regard 
to a different earlier effective date issue, and remanded the 
case to the RO for development of the issue of an earlier 
effective date for the grant of a TDIU.  


REMAND

In the January 2009 remand, the Board noted that adequate 
VCAA notice had not been furnished to the Veteran in regard 
to the issue of earlier effective date for the grant of a 
TDIU.  The claims file was transferred back to the RO for the 
necessary due process development, but there is no 
documentation in the file to show that the RO has taken 
action to furnish adequate VCAA notice.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.  
Unfortunately, this file must be returned to the RO to 
accomplish the remand directive.  



Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran VCAA notice 
with regard to the issue of an 
effective date prior to April 9, 2004, 
for the grant of a total disability 
compensation rating based on individual 
unemployability due to 
service-connected disability, which is 
compliant with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and 
the relative duties of VA and the 
claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that 
satisfies VCAA notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice 
of status as a veteran).

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



